DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Allowable Subject Matter
Claims 1, 3-6 and 8-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, a plurality of insulating rings, each being disposed between adjacent plate resistors, wherein each fastener passes through a respective insulating ring of the plurality of insulating rings, wherein each insulating ring electrically insulates the adjacent plate resistors from each other, wherein each insulating ring is disposed at a position corresponding to a position of each of a further pair of fasteners arranged diagonally to each other, and at a position corresponding to a position of a first fastener of the pair of fasteners arranged diagonally to each other, wherein the conductive ring is not disposed at the position corresponding to the position of the first fastener and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments filed on 01/05/2022 have been fully considered and are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833